Title: From James Madison to James Monroe, 24 February 1786
From: Madison, James
To: Monroe, James


Dear Sir
Orange Feby. 24th. 1786
Your favor of the 9th. Feby. is just handed to me. Having but a moment to answer it I confine myself to the Paragraph relating to Mr. Scotts proposition. I thank you most sincerely for the attention you have given to my request on that matter. My opinion is not changed with regard to the policy of some such speculation, and I shall revolve well your communications. The difficulty however of commanding money at present even under prospects which in other situations might have been confided in, and the possibility of more eligible dispositions of any resources I may have, are lessons of caution which I must not disregard. It is incumbent on me therefore, whatever latent views I may retain, not to authorize in Mr. Scott any reliance on me which may retard or prevent other negociatiations [sic]. Of this you will be kind enough to apprize him, that he may untie the hands of his Agents if he thinks proper. I shall write again by the first opportunity, which I hope will urge brevity less than the present, remaining in the meantime Yr. affect. friend
J. Madison Jr.
